DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (US 8,327,918), which was cited in the Information Disclosure Statement dated June 28, 2019, and further in view of Langeder (US 4,610,586).
Regarding independent claim 1, Seidel et al. discloses a continuous casting-rolling device for producing a metallic strip or slab (3) (abstract; column 5, lines 10-55; and Figures 1 and 2), in which the device comprises the following structural features:
a casting machine (2);
a furnace (11);
a first cutting device (10);
a second cutting device (12);
a finishing mill (7);
a cooling section (13);
a flying shear (15);
coiling devices (16); and
a central fault reporting system/controller (8) connected to casting machine (2) and finishing mill (7), and being operative to monitor their operating states (Figure 1).
Seidel et al. disclose the central fault system/controller connected to the casting machine and finishing mill, and being operative to control the strip or slab.  Seidel et al. fail to teach that the central fault system/controller is connected to the cutting devices, the furnace, the cooling section, and the coiling devices.
However, it would have been obvious to one of ordinary skill in the art to provide one or more additional control system(s)/controller(s) connected to these additional structural components, for the purpose of obtaining more comprehensive monitoring of all components of the continuous casting-rolling device, thus improving earlier detection of any faults/abnormalities in the continuous casting-rolling device.
Furthermore, Seidel et al. fail to teach that at least one of the first and second cutting devices is pivotable in a direction opposite a transport direction and thus is operable to cut the strip at two different locations.
However, Langeder discloses an apparatus for deburring a continuously cast slab/strip (abstract; column 1, line 57 through column 2, line 64; column 3, line 57 through column 4, line 68; and Figure 1), in which the deburring apparatus includes a knife (9) mounted on a knife support (8) on a pivotable rocker arm (10), for the purpose of changing a deburring location via the pivotable arm to deburr the slab/strip at two or more different locations (abstract; and column 1, line 57 through column 2, line 16).
Therefore, it would have been obvious to one of ordinary skill in the art to include the pivotable knife of Langeder into at least one of the first and second cutting devices of the continuous casting-rolling device, as disclosed by Seidel et al., in order to cut the slab/strip at two or more different locations of the slab/strip (Langeder; abstract; and column 1, line 57 through column 2, line 16).
Regarding claims 2-4, the central fault system/controller (8) is capable of detecting and providing an alarm if abnormalities in mass flow or outside a predetermined tolerance range are present, including that one or more additional control system(s)/controller(s) connected to the additional structural components of the continuous casting-rolling device would further improve earlier detection of any faults/abnormalities in the continuous casting-rolling device.
Regarding claims 5 and 6, the second cutting device (12) can be used to cut at two adjacent points that are spaced at any predetermined distance, including points that are at least 200 mm apart (see Figures 1 and 2).
Regarding claim 7, at least one movable roller within the rolling stand of the finishing mill (7) is/are arranged downstream from the first and second cutting devices (10,12), as shown in Figure 1.

Response to Arguments
The examiner acknowledges the applicants’ after final amendment entered upon filing of the request for continued examination received by the USPTO on September 6, 2022 and September 29, 2022, respectively.  The amendment overcomes the prior objection to claim 1, as well as the prior 35 USC 112(b) rejection.  Although the amendments to independent claim 1 overcome the prior 35 USC 103 rejection in view of Seidel et al. (US 8,327,918), a new 35 USC 103 rejection based on the combined teachings of Seidel et al. (US 8,327,918) and Langeder (US 4,610,586) is provided in above section 4.  Claims 1-7 remain under consideration in the application.

Applicants’ arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection includes a new combination of references, as set forth above in the new 35 USC 103 rejection section above, and thus does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        October 11, 2022